Citation Nr: 1636933	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to recognition of the appellant as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

During World War II the Veteran served as a recognized guerilla from May to September 1945, and from September to October 1945 he had service in the Regular Philippine Army.   The Veteran died in August 2013, and the Appellant in this matter is claiming VA benefits as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

In February 2016, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to DIC benefits for herself as the Veteran's surviving spouse.

A surviving spouse may establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318  in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran: (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was continuously rated totally disabled for a period of not less than 5 years from the Veteran's discharge from active duty; or (3) was rated by VA as totally disabled for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22(a).

Significant in this case, a surviving spouse must have been married to the Veteran (1) for at least one year immediately preceding the date of the Veteran's death; or (2) for any period of time if a child was born of the marriage, or before the marriage.  38 U.S.C.A. § 1318(c); 38 C.F.R. § 3.22(d).  

The record evidence shows that the appellant and Veteran married in June 2013.  See Certificate of Marriage.  Although the appellant testified that they lived together since 2000, there is no evidence that a child was born of the marriage or before the marriage.  38 U.S.C.A. §1318(c); February 2016 Hearing Transcript.  

In light of the above, there appears to be a threshold question of whether the appellant is entitled to recognition as the Veteran's surviving spouse for the purposes of VA benefits.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).  As such, the Board finds that remand is necessary in order for the AOJ to adjudicate this threshold question in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence or argument in support of her claim of entitlement to service connection for the Veteran's cause of death, to include the related matter of whether she may be recognized as the surviving spouse of the Veteran for the purposes of establishing entitlement to DIC benefits.

2.  Then, readjudicate the appellant's claim, to include entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to DIC benefits.   If the claim remains denied, issue the appellant a supplemental statement of the case and afford her appropriate opportunity to respond before the claims folder is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

